DETAILED ACTION
Summary
This Office action is in response to reply dated March 25, 2022.  Claims 21-40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-27, 30-33, 35-37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris (U.S. Pub 2010/0076453) in view of Kiani (U.S. Pub 2011/0001605) and Gadher (U.S. Pub 2011/0289363).
Regarding claim 21, Morris discloses a method (see at least the abstract & Figure 4) comprising: 
as implemented by a network monitoring system comprising computer hardware and memory (see at least Figure 4, item 1010 & [0021] note the network monitoring system/central server (1010) monitors, diagnoses, calibrates and supports a plurality of surgical systems (1300), and further note that the central server (1010) utilizes hardware, memory and executable instructions during operation), the network monitoring system configured with specific executable instructions (see at least [0025] note, Application No. 11/839,074, which corresponds to U.S. Pub 2009/0049522 and is incorporated by reference, illustrates that a server has hardware, memory and executable instructions in at least [0032] of U.S. Pub 2009/0049522), 
receiving, from a first surgical/medical monitoring system in a plurality of surgical/medical monitoring systems, first data based on at least one indicator of a system performance of a component of the first surgical/medical monitoring system (see at least Figures 4-5, items 1300 and 5100-5200 & [0021] note monitoring surgical systems (1300) & [0033] note medical systems & [0029-0030] note each surgical/medical system (1300) sends a variety of data associated with at least one component of the surgical/medical system (1300) to the central server (1010) (e.g., periodic measurements of the total output of surgical laser energy of a laser) & [0031] note system performance data can comprise temperature error, computer error, etc.), wherein the first surgical/medical monitoring system comprises the component (see at least [0030]) and one or more patient monitoring devices (see at least Figures 1a-3, note at least the camera and display, shown in Figure 1b, allow the surgeon to monitor the patient under procedure), the plurality of surgical/medical monitoring systems configured to communicate via a network (see at least Figure 4);
determining that the received first data satisfies a first condition (see at least [0029-0030] note the periodic measurements of the total output of surgical laser energy over time can be determined by the central server (1010) to indicate decline, change, or normal rate of the total energy output (e.g., if the slope of the total output of surgical laser energy over time is steeper than a pre-determined threshold rate, a technician can be notified)); 
generating a notification in response to the determination that the received first data satisfies the first condition (see at least [0030] note the technician is notified); and 
causing display of information associated with the first surgical/medical monitoring system of the plurality of surgical/medical monitoring systems and the notification (see at least Figure 4, item 1200 & [0027] note the central server (1010) notifies a nearby technician and transmits information that may be used to resolve the problem (e.g., the information allows the visiting technician to equip themselves with the appropriate tools/parts)). 
However, Morris does not specifically disclose physiological monitoring systems; the one or more patient monitoring devices configured to obtain physiological information when coupled to a patient, the one or more patient monitoring devices configured to communicate via a network associated with the first physiological monitoring system; and causing display of information associated with individual physiological monitoring systems.
It is known to monitor the performance of different types of medical systems and to generate different types of notifications.  For example, Kiani teaches monitoring a first physiological monitoring system in a plurality of physiological monitoring systems (see at least [0153] note the MMS (Figure 6, item 620) is a remote server, such as Morris’s remote server & [0147] note the MMS (620) communicates with multiple geographically distributed hospitals, wherein each hospital has a physiological monitoring system (Figure 1, item 100) & [0095] note the server (Figure 1, item 136), which corresponds to the MMS (620), journals system performance metrics, such as overall uptime of the physiological monitoring system (100) & [0078-0080] note the physiological monitoring system (100), which are located at each geographically distributed hospital and monitored by the MMS (620), has one or more patient monitoring devices (Figure 1, item 110) comprising one or more sensors (Figure 1, item 102), a sensor processing module (Figure 1, item 104) and a network interface module (Figure 1, item 106)), wherein the first physiological monitoring system of the plurality of physiological monitoring systems comprises one or more patient monitoring devices configured to obtain physiological information when coupled to a patient (see at least [0079-0081] note the plurality of patient monitoring devices (Figure 1, items 100 and 110) utilize one or more physiological sensors (102)), and the one or more patient monitoring devices are configured to communicate via a network associated with the first physiological monitoring system (see at least [0079] note the patient monitoring devices (110) have a network interface module (106) that is configured for wired or wireless network communication & [0088-0089] note the network interface module (106) is wireless and sends contextual data to the server (e.g., context information related to usage of the network interface module (106), and context information related to a network connection, changes in the state of the network, usage statistics of the network interface module (106), etc.) & [0094-0095] note the server (136), which corresponds to the MMS (620), receives the context information and journals system performance metrics, such as overall uptime of the physiological monitoring system & [0096] note the journaling function of the server (136), which corresponds to the MMS (620), journals certain transactions of the physiological monitoring system (100) such that a timeline of recorded events may later be re-constructed to evaluate the quality of healthcare given (e.g., transactions including state changes relating to physiological information from the patient monitoring devices 100, to the patient monitoring devices 110, to the hospital WLAN 126 connection, and to system behavior) & [0100] & Figure 2 & [0133] note server (136), which corresponds to the MMS (620), allows access to system performance data (e.g., data traffic, device assets connected, software version management, CPU loading, network loading, etc.) & [0142]).
With respect to the other limitation, Gadher teaches a system that causes display of information associated with individual monitoring systems of a plurality of monitoring systems and a notification (see at least [0008-0011] & [0016] & claims 1, 7 and 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kiani and Gadher into Morris.  With respect to Kiani, this provides a known alternative type of system (i.e., a physiological monitoring system) that can be monitored/used in place of, or in addition to, Morris’s surgical/medical monitoring system while providing predictable results.  With respect to Gadher, this provides the ability for Morris in view of Kiani’s technician to not only be alerted of the poor performance and location of the first physiological monitoring system, but allows the technician to see, prepare for, and service all other physiological monitoring systems suffering poor performance in the area, thus reducing second-trips to the area of physiological monitoring systems.
Regarding claim 22, Morris in view of Kiani and Gadher, as addressed above, teach receiving, from the first physiological monitoring system, second data based on a snapshot taken of the at least one indicator of the system performance of the component; aggregating the received first data and the received second data; determining that the aggregated data satisfies the first condition; and generating the notification in response to the determination that the aggregated data satisfies the first condition (see at least [0029] of Morris, note the system performance data/total energy output is received periodically (e.g., hourly, monthly, etc.)) & [0030] of Morris, note the system performance data/total energy output is aggregated overtime and comprises both the first data and second data, wherein the aggregated data is compared to the first condition). 
Regarding claim 24, Morris in view of Kiani and Gadher, as addressed above, teach wherein the receiving first data comprises receiving at least one of a processor utilization by the component, a memory utilization by the component, a number of times a notification system associated with the first physiological monitoring system failed, a number of times at least one first medical device disconnected from the first physiological monitoring system, a number of times at least one second medical device generated an alarm condition, a number of errors generated by the component, a number of times the at least one second medical device generated the alarm condition that lasted more than a threshold amount of time, or a number of times the at least one second medical device generated the alarm condition that lasted less than the threshold amount of time (see at least [0029-0031] of Morris, note errors & [0133] of Kiani, note CPU loading & [0149] of Kiani, note failures and probe-off conditions). 
Regarding claim 25, Morris in view of Kiani and Gadher, as addressed above, teach transmitting a message to a system performance monitor identifying the component (see at least Figure 1, item 1350 of Morris & [0022] of Morris, note the system performance monitor/monitoring subsystem receives all diagnostic information from the medical/surgical monitoring system & [0030-0031] of Morris, note the system performance monitor/monitoring subsystem would receive errors/data associated with the components that caused the notification). 
Regarding claim 26, Morris in view of Kiani and Gadher, as addressed above, teach wherein the system performance monitor is one of a computing device internal to the first physiological monitoring system or a computing device external the first physiological monitoring system (see at least Figure 1, item 1350 of Morris & [0022] of Morris, note the system performance monitor/monitoring subsystem receives all diagnostic information from the medical/surgical monitoring system & [0030-0031] of Morris, note the system performance monitor/monitoring subsystem). 
Regarding claim 27, Morris in view of Kiani and Gadher, as addressed above, teach wherein determining that the received first data satisfies the first condition further comprises determining that there is one of a current problem associated with the component or a problem with the component that will occur at a future time (see at least [0030] of Morris, note the technician can be notified of a fault (i.e., a current problem), where the fault may be indicative of a potential problem (i.e., it is an upcoming problem) & [0031] of Morris, not current problems). 
Regarding claim 30, Morris in view of Kiani and Gadher, as addressed above, teach wherein the notification comprises content indicating how to resolve an issue associated with the first physiological monitoring system (see at least [0027] of Morris, note the technician is notified of the fault, and the technician further receives information that may be used to solve the problem & [0010-0011] of Gadher & [0017] of Gadher & claims 6-8 of Gadher). 
Regarding claim 31, Morris discloses a system (see at least the abstract & Figure 4) comprising: 
a communication interface (see at least Figure 4, item 1010 & [0021] note the system’s central server (1010) monitors, diagnoses, calibrates and supports a plurality of surgical systems (1300), and further note that the central server (1010) transmits and receives data (i.e., it has a communication interface module)) configured to receive, from a first surgical/medical monitoring system in a plurality of surgical/medical monitoring systems (see at least Figure 4, items 1300 & [0021-0022] note the surgical systems (1300) transmit data to the central server (1010) & [0033] note medical systems), first data based on at least one indicator of a system performance of a component of the first surgical/medical monitoring system (see at least Figures 4-5, items 1300 and 5100-5200 & [0021] note monitoring surgical systems (1300) & [0033] note medical systems & [0029-0030] note each surgical/medical system (1300) sends a variety of data associated with at least one component of the surgical/medical system (1300) to the central server (1010) (e.g., periodic measurements of the total output of surgical laser energy of a laser) & [0031] note system performance data can comprise temperature error, computer error, etc.), 
wherein the first surgical/medical monitoring system comprises the component (see at least [0030]) and one or more patient monitoring devices (see at least Figures 1a-3, note at least the camera and display, shown in Figure 1b, allow the surgeon to monitor the patient under procedure), the plurality of surgical/medical monitoring systems configured to communicate via a network (see at least Figure 4);
memory configured to store the received first data (see at least Figure 4, item 1130 & [0029]);
a processor configured to determine that the received first data satisfies a first condition, to generate a notification in response to the determination that the received first data satisfies the first condition (see at least [0027] note the diagnostics engine & [0029-0030] note the periodic measurements of the total output of surgical laser energy over time can be determined by the central server (1010) to indicate decline, change, or normal rate of the total energy output (e.g., if the slope of the total output of surgical laser energy over time is steeper than a pre-determined threshold rate, a technician can be notified)), and to cause a display to display information associated with the first surgical/medical monitoring system of the plurality of surgical/medical monitoring systems and the notification (see at least Figure 4, item 1200 & [0027] note the central server (1010) notifies a nearby technician and transmits information that may be used to resolve the problem (e.g., the information allows the visiting technician to equip themselves with the appropriate tools/parts)). 
However, Morris does not specifically disclose physiological monitoring systems; the one or more patient monitoring devices configured to obtain physiological information when coupled to a patient, the one or more patient monitoring devices configured to communicate via network associated with the first physiological monitoring system; and causing display of information associated with individual physiological monitoring systems.
It is known to monitor the performance of different types of medical systems and to generate different types of notifications.  For example, Kiani teaches monitoring a first physiological monitoring system in a plurality of physiological monitoring systems (see at least [0153] note the MMS (Figure 6, item 620) is a remote server, such as Morris’s remote server & [0147] note the MMS (620) communicates with multiple geographically distributed hospitals, wherein each hospital has a physiological monitoring system (Figure 1, item 100) & [0095] note the server (Figure 1, item 136), which corresponds to the MMS (620), journals system performance metrics, such as overall uptime of the physiological monitoring system (100) & [0078-0080] note the physiological monitoring system (100), which are located at each geographically distributed hospital and monitored by the MMS (620), has one or more patient monitoring devices (Figure 1, item 110) comprising one or more sensors (Figure 1, item 102), a sensor processing module (Figure 1, item 104) and a network interface module (Figure 1, item 106)), wherein the first physiological monitoring system of the plurality of physiological monitoring systems comprises one or more patient monitoring devices configured to obtain physiological information when coupled to a patient (see at least [0079-0081] note the plurality of patient monitoring devices (Figure 1, items 100 and 110) utilize one or more physiological sensors (102)), and the one or more patient monitoring devices are configured to communicate via a network associated with the first physiological monitoring system (see at least [0079] note the patient monitoring devices (110) have a network interface module (106) that is configured for wired or wireless network communication & [0088-0089] note the network interface module (106) is wireless and sends contextual data to the server (e.g., context information related to usage of the network interface module (106), and context information related to a network connection, changes in the state of the network, usage statistics of the network interface module (106), etc.) & [0094-0095] note the server (136), which corresponds to the MMS (620), receives the context information and journals system performance metrics, such as overall uptime of the physiological monitoring system & [0096] note the journaling function of the server (136), which corresponds to the MMS (620), journals certain transactions of the physiological monitoring system (100) such that a timeline of recorded events may later be re-constructed to evaluate the quality of healthcare given (e.g., transactions including state changes relating to physiological information from the patient monitoring devices 100, to the patient monitoring devices 110, to the hospital WLAN 126 connection, and to system behavior) & [0100] & Figure 2 & [0133] note server (136), which corresponds to the MMS (620), allows access to system performance data (e.g., data traffic, device assets connected, software version management, CPU loading, network loading, etc.) & [0142]).
With respect to the other limitation, Gadher teaches a system that causes display of information associated with individual monitoring systems of a plurality of monitoring systems and a notification (see at least [0008-0011] & [0016] & claims 1, 7 and 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kiani and Gadher into Morris.  With respect to Kiani, this provides a known alternative type of system (i.e., a physiological monitoring system) that can be monitored/used in place of, or in addition to, Morris’s surgical/medical monitoring system while providing predictable results.  With respect to Gadher, this provides the ability for Morris in view of Kiani’s technician to not only be alerted of the poor performance and location of the first physiological monitoring system, but allows the technician to see, prepare for, and service all other physiological monitoring systems suffering poor performance in the area, thus reducing second-trips to the area of physiological monitoring systems.
Regarding claim 32, Morris in view of Kiani and Gadher, as addressed above, teach wherein the communication interface module is further configured to receive, from the first physiological monitoring system, second data based on a snapshot taken of the at least one indicator of the system performance of the component (see at least [0029] of Morris, note the system performance data/total energy output is received periodically (e.g., hourly, monthly, etc.)). 
Regarding claim 33, Morris in view of Kiani and Gadher, as addressed above, teach wherein the processor module is further configured to aggregate the received first data and the received second data, to determine that the aggregated data satisfies the first condition, and to generate the notification in response to the determination that the aggregated data satisfies the first condition (see at least [0029] of Morris, note the system performance data/total energy output is received periodically (e.g., hourly, monthly, etc.)) & [0030] of Morris, note the system performance data/total energy output is aggregated overtime and comprises both the first data and second data, wherein the aggregated data is compared to the first pattern). 
Regarding claim 35, Morris in view of Kiani and Gadher, as addressed above, teach wherein the first data comprises at least one of a processor utilization by the component, a memory utilization by the component, a number of times a notification system associated with the first physiological monitoring system failed, a number of times at least one first medical device disconnected from the first physiological monitoring system, a number of times at least one second medical device generated an alarm condition, a number of errors generated by the component, a number of times the at least one second medical device generated the alarm condition that lasted more than a threshold amount of time, or a number of times the at least one second medical device generated the alarm condition that lasted less than the threshold amount of time (see at least [0029-0031] of Morris, note errors & [0133] of Kiani, note CPU loading & [0149] of Kiani, note failures and probe-off conditions). 
Regarding claim 36, Morris in view of Kiani and Gadher, as addressed above, teach wherein the communication interface module is further configured to transmit to a system performance monitor a message identifying the component (see at least Figure 1, item 1350 of Morris & [0022] of Morris, note the system performance monitor/monitoring subsystem receives all diagnostic information from the medical/surgical monitoring system & [0030-0031] of Morris, note the system performance monitor/monitoring subsystem would receive errors/data associated with the components that caused the notification). 
Regarding claim 37, Morris in view of Kiani and Gadher, as addressed above, teach wherein the processor is further configured to determine that there is one of a current problem associated with the component or a problem with the component that will occur at a future time (see at least [0030] of Morris, note the technician can be notified of a fault (i.e., a current problem), where the fault may be indicative of a potential problem (i.e., it is an upcoming problem) & [0031] of Morris, not current problems). 
Regarding claim 40, Morris in view of Kiani and Gadher, as addressed above, teach wherein the notification comprises content indicating how to resolve and issue with the first physiological monitoring system (see at least [0027] of Morris, note the technician is notified of the fault, and the technician further receives information that may be used to solve the problem & [0010-0011] of Gadher & [0017] of Gadher & claims 6-8 of Gadher).

Claims 23 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Kiani and Gadher as applied to claims 21 and 32 above, and in further view of O’Hara (U.S. Pub 2008/0202606).
Regarding claim 23, Morris in view of Kiani and Gadher, as addressed above, teach receiving, from the first physiological monitoring system, second data based on a snapshot taken of the at least one indicator of the system performance of the component (see at least [0029-0030] of Morris, note the system performance data/total energy output is received periodically (e.g., hourly, monthly, etc.)).
However, Morris in view of Kiani and Gadher do not specifically teach generating a baseline associated with the component based on the received second data. 
It is known to establish a threshold/baseline based upon initially sensed values of a system/component.  For example, O’Hara teaches a preventative maintenance system that generates a baseline associated with a component based on received second data (see at least the abstract & Figure 5 & [0008-0011] & [0020] & [0034]).  One of ordinary skill recognizes that Morris in view of Kiani and Gadher could obtain a baseline, as taught by O'Hara, for remote diagnostics of the physiological monitoring system to prevent downtime.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of O’Hara into Morris in view of Kiani and Gadher.  This provides a known alternative way to establish or set a baseline/threshold based on newly/initially sensed values that still allows a determination to be made whether or not a component of Morris in view of Kiani and Gadher’s first physiological monitoring system is experiencing abnormalities/requires maintenance.
Regarding claim 34, Morris in view of Kiani, Gadher and O’Hara, as addressed above, teach wherein the processor is further configured to generate a baseline associated with the component based on the received second data (see at least the abstract of O’Hara & Figure 5 O’Hara & [0008-0011] O’Hara & [0020] O’Hara & [0034] O’Hara).

Claims 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Kiani and Gadher as applied to claims 21 and 31 above, and in further view of Wooddruff (U.S. Pub 2001/0054161).
Regarding claim 28, Morris in view of Kiani and Gadher, as addressed above, teach generating a command to reset a component of the first physiological monitoring system (see at least [0133] of Kiani, note resetting the printer queue). 
However, Morris in view of Kiani and Gadher do not specifically teach resetting the first physiological monitoring system.
It is known to remotely reset systems when preforming remote diagnostics (see [0027] of Morris).  For example, Wooddruff teaches a system that generates a command to reset a first system (see at least Figure 1, items 120 (Morris’s central server 1010) and 110 (Morris’s surgical/medical monitoring system) & [0013-0015] note the reset command is transmitted to the first system under repair).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Wooddruff into Morris in view of Kiani and Gadher.  This provides the ability for Morris’s technician or central server to reset any physiological monitoring system prior to downloading new software (see [0027] of Morris).
Regarding claim 38, Morris in view of Kiani, Gadher and Wooddruff, as addressed above, teach wherein the processor is further configured to generate a command to reset the first physiological monitoring system (see at least [0027] of Morris & Figure 1, items 120 and 110 of Wooddruff & [0013-0015] of Wooddruff, note the reset command is transmitted to the first system under repair). 

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris in view of Kiani and Gadher as applied to claims 21 and 31 above, and in further view of Mitchell (U.S. Pub 2010/0312604).
Regarding claim 29, Morris in view of Kiani and Gadher, as addressed above, teach causing display the received first data (see at least [0025] of Morris, note any user can remotely view the real-time first data of the surgical/medical monitoring system & claim 13 of Morris & [0027] of Morris, note the technician is notified of the fault, and the technician further receives information that may be used to solve the problem & [0030] of Morris, note the technician is notified of the fault & [0133] of Kiani, note the first data is journaled and accessible & [0010-0011] of Gadher & claims 6-8 of Gadher). 
However, Morris in view of Kiani and Gadher do not specifically teach in response to a selection of the information associated with the first physiological monitoring system.
It is known to provide information to a user when they make a selection.  For example, Mitchell teaches a system that causes display of data in response to a selection of the information associated with the first system (see at least [0046-0048]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Mitchell into Morris in view of Kiani and Gadher.  This provides the user with the ability to select and obtain information about a certain physiological monitoring system of interest, thus providing a user friendly and intuitive interface.
Regarding claim 39, Morris in view of Kiani, and Gadher and Mitchell, as addressed above, teach wherein the display is caused to display the received first data in response to a selection of the information associated with the first physiological monitoring system (see at least [0025] of Morris, note any user can remotely view the real-time first data of the surgical/medical monitoring system & claim 13 of Morris & [0027] of Morris, note the technician is notified of the fault, and the technician further receives information that may be used to solve the problem & [0030] of Morris, note the technician is notified of the fault & [0133] of Kiani, note the first data is journaled and accessible & [0010-0011] of Gadher & claims 6-8 of Gadher & [0046-0048] of Mitchell). 

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues “Morris discloses ‘a computer-based diagnostics system 1000’ in which a ‘central server system 1010 transmits and receives system diagnostics related information to and from, respectively, various surgical systems 1300…via a network connection.’  Morris at ¶ [0021].  However, Applicant respectfully submits that none of the various surgical systems 1300 of Morris can be analogous to the ‘first physiological monitoring system’ recited in Claim 21.  Morris does not teach or suggest that any of the various surgical systems 1300 of Morris comprise a component and a ‘one or more patient monitoring devices configured to obtain physiological information when coupled to a patient,’ let alone that the ‘one or more patient monitoring devices [are] configured to communicate via a network,’ as recited in Claim 21.  Rather, Morris merely discloses an ophthalmic laser system that is used to perform a procedure by producing a laser source directed through a beam delivery device into a lens and toward a patient's eye, not a system that includes devices configured to obtain physiological information.  See Morris at ¶¶ [0002]-[0003] and [0021]; Figures la-lb.  Accordingly, Morris does not disclose receiving any data ‘from a first physiological monitoring system in a plurality of physiological monitoring systems,’ let alone ‘first data based on at least one indicator of a system performance of a component of the first physiological monitoring system,’ as recited in Claim 21.”
In response, the various surgical systems (1300) that Morris refers to are ophthalmic laser systems (see at least [0002-0003]) or phacoemulsification systems (see at least [0004]).  In paragraph [0025], Morris incorporates by reference in its entirety Application No. 11/839,074, which corresponds to Claus US 2009/0049522 A1.  Paragraph [0021] of Claus refers to a phacoemulsification system (100) that allows a surgeon to set various parameters disclosed in Application No. 11/401,529, which is incorporated by reference in its entirety, and corresponds to Claus US 2006/0224107 A1.  Paragraphs [0037-0038] of Claus US 2006/0224107 A1 refer to a phacoemulsification system that can sense or determine the presence of an occlusion from eye temperature.  
In view of Claus US 2006/0224107 A1, although not explicitly stated in Morris, one of ordinary skill in the art clearly recognizes that the various surgical systems (1300), or phacoemulsification systems (see at least [0004]), Morris refers to actually comprise “one or more patient monitoring devices configured to obtain physiological information when coupled to a patient”.  Morris’ various surgical systems (1300) further transmit “first data based on at least one indicator of a system performance of a component” of the various surgical systems (1300) (see at least [0029-0031]).  Specifically, Morris could monitor various components, such as the peristaltic pump (112), of a phacoemulsification surgical system (1300) (see at least [0031]).  For at least the reasons outlined above, the various surgical systems 1300 of Morris “obtain physiological information” and are clearly analogous to the “first physiological monitoring system” recited in Claim 21.  In addition, upon further review and consideration, it could even be construed that whatever type of patient monitoring device obtains the eye temperature from the patient’s eye in Claus US 2006/0224107 A1, the eye temperature data, or obtained physiological information, is clearly communicated via a (presumably wired or even a potentially wireless) network to the phacoemulsification system controller.  For at least this reason, although taught by Kiani, Morris could possibly be construed as teaching “one or more patient monitoring devices configured to communicate via a network associated with the first physiological monitoring system”.  Applicant’s arguments are not persuasive.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “Accordingly, Morris does not disclose receiving any data ‘from a first physiological monitoring system in a plurality of physiological monitoring systems,’”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is (571)270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687